PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Patent No. 11,125,864
Issue Date: September 31, 2021
Application No. 16/726,035
Filed: December 23, 2019
Attorney Docket No. 10040-01-0004-US


:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:
:
:



This is a decision on the request for refund filed October 25, 2021.  

The request for refund is Granted.

Applicant files the above request for refund of $1,050.00, for duplicate Petition for Revival fees paid on July 30, 2021 and August 18, 2021. 

The Office finance records show that duplicate petition fee payments for the filing a Petition for Revival were made. Therefore, a total of $1,050.00 has been refunded to applicant’s credit card account on January 05, 2022.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.



/Michelle R. Eason/ 
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions